Citation Nr: 1639894	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a rating reduction from 40 percent to 10 percent effective February 1, 2012, for service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reduced the disability rating from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran disagreed with this decision in December 2011, challenging the propriety of the reduction in the rating for his service-connected degenerative disc disease of the lumbosacral spine ("rating reduction claim") and contested the 10 percent rating currently assigned for this disability.  He perfected a timely appeal in February 2014.  A videoconference Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

A review of the Veteran's VBMS electronic paperless claims file shows that the RO properly followed the due process protections found in § 3.105(e) when it proposed to reduce and then reduced the disability rating from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  See 38 C.F.R. § 3.105(e) (2015).

The Board observes that, in Green v. Nicholson, 21 Vet. App. 512, 2006 WL 3438028 (Vet. App.), the Court held that, in cases where a rating reduction is on appeal, "the Board must determine whether the reduction of the Veteran's disability rating was proper and must not phrase the issue in terms of whether the Veteran was entitled to an increased rating, including whether the Veteran was entitled to restoration of a previous rating."  Id., at pp. 3.  The Veteran in Green appealed the Board's denial of a claim for restoration of a 100 percent rating for service-connected prostate cancer.  Although the Board recognizes that single-judge memorandum decisions of the Court are not binding precedent, the unpublished single-judge memorandum decision of the Court in Green can be considered persuasive authority in this appeal.  

The Board next observes that the RO adjudicated an increased rating claim for service-connected degenerative disc disease of the lumbosacral spine as part of the Veteran's currently appealed rating reduction claim; the Court's decision in Green suggests that this was incorrect.  The Veteran reasonably believed that his rating reduction claim includes an increased rating claim for his service-connected degenerative disc disease of the lumbosacral spine and testified to this effect at his July 2015 Board hearing.  See also Percy v. Shinseki, 23 Vet. App. 37 (2009) (discussing jurisdictional requirements in Veterans' appeals).

In September 2015, the Board denied the Veteran's rating reduction claim and an increased rating claim for service-connected degenerative disc disease of the lumbosacral spine.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims ("Court") by filing a Joint Motion for Partial Remand ("Joint Motion").  See Joint Motion for Partial Remand dated July 11, 2016.  Both parties to the Joint Motion requested that the Court vacate and remand only that part of the Board's September 2015 decision which denied the Veteran's rating reduction claim.  Id., at pp. 1-2.  The Court granted the Joint Motion on July 12, 2016, vacating and remanding only that part of the Board's September 2015 decision which denied the Veteran's rating reduction claim and dismissing the remainder of the Veteran's appeal.  See Ashford, Jr., v. McDonald, No. 15-4468 (Vet. App. July 12, 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the disability rating for his service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) should not have been reduced from 40 percent to 10 percent effective February 1, 2012.  Having reviewed the record evidence, and in light of the Court's July 2016 Order granting the Joint Motion, the Board finds that additional development is required before the Veteran's rating reduction claim can be adjudicated on the merits.

Both parties to the Joint Motion specifically contended that the Board erred in its September 2015 decision by relying on VA examinations conducted in November 2010 and in October 2011 as support for finding that the rating reduction from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine was proper.  See Joint Motion dated July 11, 2016, at pp. 2-3.  Both parties also criticized the Board for finding these examinations to be adequate for VA purposes in its September 2015 decision.  Id.  They asserted instead that the October 2011 VA examination was inadequate because the VA examiner offered no rationale for his determination that the Veteran was "faking" his low back symptoms and self-limiting his effort on range of motion testing.  More importantly for purposes of this remand, both parties to the Joint Motion requested that the Veteran "be afforded a new examination or opinion as to his back disability."  Id., at pp. 4.  Because it is bound by the Court's July 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for another examination to determine the current nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected degenerative disc disease of the lumbosacral spine.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner next is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner next is asked to state whether the Veteran's service-connected degenerative disc disease of the lumbosacral spine is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The examiner also should state whether the Veteran actively participated in examination testing and, if not, whether he was malingering or otherwise refused to cooperate in the examination.  A complete rationale must be provided for any opinions expressed, to include if the Veteran's physical examination results are not in accord with his effort (or lack of effort) in participating in examination testing.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

